Citation Nr: 0830926	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-42 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

2.  Entitlement to service connection for a lumbar strain 
(claimed as arthritis of the lumbar spine).

3.  Entitlement to service connection for arthritis of the 
cervical spine with right-sided radiculopathy.

4.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 1988 
and from November 2002 to October 2003.  An Army National 
Guard Retirement Points History Statement also shows that he 
served with the Army Reserves from March 1988 to April 1990 
and with the Army National Guard from September 1994 until he 
was ordered to active duty in November 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2005 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The May 2005 rating 
decision denied service connection for degenerative joint 
disease of the thoracic spine, a lumbar strain, and arthritis 
of the cervical spine with right-sided radiculopathy.  The 
December 2007 rating decision also denied service connection 
for TDIU.  The veteran appealed those decisions to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the issues of entitlement to service 
connection for degenerative joint disease of the thoracic 
spine, a lumbar strain, and arthritis of the cervical spine 
with right-sided radiculopathy for further development in 
January 2007.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board further observes that additional evidence has been 
received, namely private medical records and service 
personnel records, which was not previously considered by the 
RO.  Although the veteran did not submit a waiver of the RO's 
initial consideration of the evidence, the Board notes that 
the records are pertinent to his claimed cervical spine 
disorder.  In the decision below, Board has granted the 
veteran's claim for service connection for a cervical spine 
disorder, and therefore, the benefit sought on appeal has 
been granted in full.  Accordingly, no harm or prejudice to 
the appellant has resulted.  

The issue of entitlement to TDIU will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have degenerative joint 
disease of the thoracic spine that is causally or 
etiologically related to his military service or to a 
service-connected disorder.

3.  The veteran has not been shown to have a lumbar strain 
that is causally or etiologically related to his military 
service or to a service-connected disorder.

4.  The veteran has been shown to have a cervical spine 
disorder that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the thoracic spine was not 
incurred in active service and is not proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  A lumbar strain was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).

3.  Resolving reasonable doubt in favor of the veteran, a 
cervical spine disorder was incurred in active service. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In the decision below, the Board has granted the veteran's 
claim for service connection for a cervical spine disorder, 
and therefore, the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the requirements 
of the law have been met in this case, no harm or prejudice 
to the appellant has resulted. See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the veteran's claims for service connection 
for degenerative joint disease of the thoracic spine and for 
a lumbar strain, the RO did provide the appellant with notice 
in November 2004, prior to the initial decision on the claims 
in May 2005, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claim and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the November 2004 letter indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed physical or mental condition and a 
relationship between the claimed condition and the service- 
connected condition.  Additionally, the August 2005 statement 
of the case (SOC) and the May 2007 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  
These documents also provided him with the pertinent 
regulations. See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2004 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2004 
letter also informed him that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran was also afforded VA examinations in April 2005 
and May 2007 in connection with his service connection 
claims.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


A.  Thoracic and Lumbar Spine

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
degenerative joint disease of the thoracic spine and for a 
lumbar strain.  The veteran's service medical records do show 
that he sustained two injuries to his back in service.  The 
first injury occurred in June 1999 while the veteran was 
serving in the Army National Guard.  He fell backwards 
approximately four feet from a five ton military vehicle onto 
his back on solid pavement.  The second injury was sustained 
while the veteran was serving on active duty in Germany in 
February 2003.  He slipped on an icy road and fell on his 
back against the ground. 

Following the June 1999 accident, a physical examination 
revealed multiple contusions over the cervical, thoracic, and 
lumbar spine, and he had minor bleeding on his head.  There 
was no fracture, nausea, or vomiting.  He had dizziness that 
subsided after ten seconds.  A headache developed on his way 
to the hospital, and he was assessed as having cephalgia that 
was probably an ophthalmoplegic migraine.  The veteran was 
also diagnosed with a possible fracture bilaminar of the T5 
region, a soft tissue contusion of the thoracic spine region 
with a possible mild cervical sprain or strain, and a 
possible soft tissue injury to the left shoulder.   It was 
noted that the injury was temporary.  The veteran was seen 
three weeks later at which time it was noted he did not 
appear to have an acute fracture, but rather a 
musculoligamentous injury that he sustained during his 
accident.  The veteran continued to report very minimal 
thoracic pain.  Instead, his primary complaints pertained to 
his left shoulder.  The remainder of the veteran's service 
medical records from his service in the Army National Guard 
was negative for any complaints, treatment, or diagnosis of a 
spine or back disorder.   Thus, any symptomatology the 
veteran experienced during his Army National Guard service 
appears to have been acute and transitory and to have 
resolved.

The veteran was thereafter activated in November 2002.  As 
previously noted, the veteran subsequently injured his back 
in February 2003 at which time he was diagnosed with a spinal 
contusion of the thoracic vertebrae and a lumbosacral strain 
secondary to the fall.  It was noted that the injury was 
temporary.  Nevertheless, the remainder of his service 
medical records are negative for any complaints, treatment, 
or diagnosis of a spine or back disorder.  Indeed, his 
September 2003 separation examination found his spine to be 
normal.  Moreover, the veteran did not seek treatment 
immediately following his separation from service or for 
several years thereafter.  In fact, the veteran reported a 
medical history of recurrent back pain and a back injury in 
January 2004, yet a clinical evaluation found his spine to be 
normal.  Therefore, the Board finds that degenerative joint 
disease of the thoracic spine and a lumbar strain did not 
manifest in service or for several years thereafter.

In addition to the lack of evidence showing that degenerative 
joint disease of the thoracic spine and a lumbar strain 
manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's military service.  
With respect to the veteran's thoracic and lumbar spines, the 
May 2007 VA examiner noted that there was a question of a T5 
fracture in service, but observed that a subsequent CT scan 
did not show any fracture.  The examiner indicated that a 
recent MRI did reveal an abnormality at T8-9, but stated he 
would be resorting to speculation to opine as to whether that 
abnormality was related to the T5 issue because they are two 
separate spinal levels.  The examiner also indicated that it 
would be resorting to speculation to state whether the 
injuries in 1999 and 2003 caused the T8 abnormality because 
the cause and etiology is unknown.  No diagnosis concerning 
the lumbar spine pathology was made.  Therefore, the Board 
finds that degenerative joint disease of the thoracic spine 
and a lumbar strain did not manifest during service or for 
many years thereafter and have not been shown to be causally 
or etiologically to an event, disease, or injury in service.

As to the veteran's claim that he has degenerative joint 
disease of the thoracic spine and a lumbar strain that are 
related to his service-connected right knee disability, the 
Board also finds that the medical evidence of record does not 
support this contention.  The veteran is service-connected 
for a musculoligamentous strain of the right knee; however, 
the medical evidence has not established a relationship 
between a current thoracic or lumbar spine disorder and his 
service-connected disability.  In fact, the April 2005 VA 
examiner commented that he did not find the veteran to have a 
diffuse osteoarthritic process and did not believe that the 
knee disorder was spreading to other joints.  Simply put, the 
evidence absent from the record is a medical opinion to the 
effect that the veteran's service-connected right knee 
disability either caused or aggravated his degenerative joint 
disease of the thoracic spine and/or lumbar strain.  
Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for degenerative joint disease of the 
thoracic spine and for a lumbar strain.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for degenerative joint disease of the thoracic 
spine and for a lumbar strain is not warranted.
B.  Cervical Spine

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a cervical 
spine disorder.  His service records indicate that he was 
ordered to annual training from May 29, 1999, to June 12, 
1999.  Private medical records dated on June 10, 1999, 
indicate that the veteran had fallen and that a cervical 
spine injury had to be ruled out.  In addition, the April 
2005 VA examiner opined that it was at least as likely as not 
that the veteran's neck disorder was related to old trauma to 
the cervical spine.  The examiner had specifically observed 
that the veteran had cervical spine trauma in the summer of 
1999.  To the extent that there is any reasonable doubt as to 
whether the veteran currently has a cervical spine disorder 
that is related to his military service, that doubt will be 
resolved in the veteran's favor.  Based on the evidence of 
record, the Board finds that the veteran's current cervical 
spine disorder was incurred in service. Accordingly, the 
Board concludes that service connection for a cervical spine 
disorder is warranted.  


ORDER

Service connection for degenerative joint disease of the 
thoracic spine is denied.

Service connection for a lumbar strain is denied.

Subject to the provisions governing the award of monetary 
benefits, service connection for a cervical spine disorder is 
granted.



REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

In the decision above, the Board has granted service 
connection for a cervical spine disorder.  The RO will be 
responsible effectuating the award and assigning a disability 
evaluation.  When a rating is assigned, the combined rating 
for the veteran's service-connected disabilities may possibly 
meet the percentage requirements for a TDIU rating under 
section 4.16(a) of VA regulations.  As such, the assignment 
of a disability evaluation for the veteran's cervical spine 
disorder could change the outcome of the veteran's claim for 
TDIU.  As such, the assignment of the disability evaluation 
is inextricably intertwined with the TDIU claim currently on 
appeal.  For this reason, the effectuation of the grant of 
service connection must be resolved prior to resolution of 
the TDIU issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issue.

Moreover, the Board notes that the evidence of record does 
not include a medical opinion specifically addressing the 
effect of the veteran's service-connected disabilities on his 
employability.  Therefore, the Board finds it necessary to 
remand the veteran's claim so that the RO may obtain a 
medical opinion discussing whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine whether he is 
unemployable due to his service-
connected disabilities.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent 
records associated with the claims file 
and to comment on the combined effect of 
the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities alone are 
of such severity to result in 
unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO should then readjudicate the 
claim for TDIU considering the outcome 
of the adjudication for service 
connection for a cervical spine disorder 
and the findings of the VA examination.  
The claim should be considered under 
section 4.16(a) or 4.16(b), whichever is 
applicable given the veteran's combined 
service-connected disability rating.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


